



EXHIBIT 10.2
BARNES & NOBLE EDUCATION, INC.
120 Mountainview Boulevard
Basking Ridge, New Jersey 07920
July 19, 2017
Mr. Michael P. Huseby
180 Varick Street, Suite 816
New York, NY 10014
Dear Mr. Huseby:
This letter agreement (the “Agreement”) is an amendment and restatement of the
letter agreement between you and Barnes & Noble Education, Inc. (the “Company”)
dated June 26, 2015 (the “Prior Agreement”) in connection with your employment
as the Chief Executive Officer and Chairman of the Board of the Company
effective as of September 19, 2017 (the “Effective Date”). Until the Effective
Date, the Prior Agreement remains in full force and effect. If your employment
as Executive Chairman pursuant to the Prior Agreement terminates for any reason
prior to the Effective Date, this Agreement shall be null and void ab initio and
the Prior Agreement terms shall govern any such termination.
Accordingly, we are pleased to agree as follows:
1.
Duties. (a) You agree to be Chief Executive Officer and Chairman of the Board of
the Company for the term of this Agreement. In this capacity, you shall perform
such duties and have such responsibilities as are typically associated with such
positions, including such duties and responsibilities as are prescribed by the
Board of Directors of Education (the “Board”) consistent with such positions.
You shall report to the Board. The Company shall (a) nominate you for election
to the Board or, if earlier, shall appoint you to fill a vacancy on the Board
and (b) re-nominate you at the expiration of each term of office as a member of
the Board during the term of this Agreement. Subject to Section 2(b), you shall
serve as a member of the Board for each period for which you are so elected or
appointed without any additional compensation.

(b)
During the Initial Term and any Renewal Term, you shall devote the time and
effort reasonably required to fulfill your duties and responsibilities under
this Agreement; provided, however, that you may continue to serve on the boards
of those entities on which you serve as of the date of this Agreement and may
serve on the boards of such other entities following the date of this Agreement
for which you have provided the Board advance notice; and provided further that,
with respect to any such board service, you shall recuse yourself and not
otherwise participate as to any matter that relates to the “Business Area” (as
defined in Section 4.1).

2.
Term. (a) The initial term of this Agreement shall be for a period beginning on
the Effective Date and ending on the second anniversary of the Effective Date
or, if earlier, the termination of your employment in accordance with the
provisions set forth below (the “Initial Term”). At the expiration (but not
earlier termination) of the Initial Term, and any subsequent “Renewal Term” (as
defined below), the term of this Agreement shall automatically renew for
additional periods of one year (each, a “Renewal Term”), unless your employment
has earlier terminated or either party hereto has given the other party written
notice of non-renewal at least 90 days prior to the expiration date of the
Initial Term or the Renewal Term, as applicable. In the event that either party
has given written notice of non-renewal, and your employment with the Company
continues after the expiration of the Initial Term or any Renewal Term, such
post-expiration employment shall be “at-will” and either party may terminate
such employment with or without notice and for any reason or no reason.

(b)
Your employment hereunder shall terminate upon your death and may be terminated
by the Company upon written notice to you following your Disability (as defined
below). Your employment hereunder may also be terminated by the Company
immediately for Cause (as defined below) or following two weeks written notice
to you for any other reason. Your employment hereunder may also be terminated by
you following written notice to the Company of your intention to resign with or
without Good Reason (as defined below); provided that a resignation for Good
Reason shall comply with Section 2(c)(iv). If, as of the date of termination of
your employment for any reason, you are a member of the Board or the board of
directors of any of the Company’s affiliates, or hold any other position with
the Company or its affiliates, you shall automatically be deemed to have
resigned from all such positions as of such date. You agree to execute such
documents and take such other actions as the Company may request to reflect such
resignation.



1

--------------------------------------------------------------------------------





(c)    For purposes of this Agreement:
(i)
“Cause” means (A) your engaging in intentional misconduct or gross negligence
that, in either case, is injurious to the Company; (B) your indictment, entry of
a plea of nolo contendere or conviction by a court of competent jurisdiction
with respect to any crime or violation of law involving fraud or dishonesty
(with the exception of misconduct based in good faith on the advice of
professional consultants, such as attorneys and accountants) or any felony (or
equivalent crime in a non-U.S. jurisdiction); (C) any gross negligence,
intentional acts or intentional omissions by you (as determined by a majority
vote of the Board in its reasonable discretion and judgment) that constitute
fraud, dishonesty, embezzlement or misappropriation in connection with the
performance of your employment duties and responsibilities; (D) your engaging in
any act of intentional misconduct or moral turpitude (as determined by a
majority vote of the Board in its reasonable discretion and judgment) reasonably
likely to adversely affect the Company or its business; (E) your abuse of or
dependency on alcohol or drugs (illicit or otherwise) that adversely affects
your job performance; (F) your willful failure or refusal to properly perform
(as determined by a majority vote of the Board in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment for
reasons other than Disability or authorized leave, or to properly perform or
follow (as determined by a majority vote of the Board in its reasonable
discretion and judgment) any lawful direction by the Company (with the exception
of a willful failure or refusal to properly perform based in good faith on the
advice of professional consultants, such as attorneys and accountants); or (G)
your material breach of this Agreement or of any other contractual duty to,
written policy of, or written agreement with the Company (with the exception of
a material breach based in good faith on the advice of professional consultants,
such as attorneys and accountants).

(ii)
“Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Chief Executive Officer
or Chairman of the Board under this Agreement and that such disability can
reasonably be expected to continue for a period of six consecutive months or for
shorter periods aggregating 180 days in any 12- month period.

(iii)
“Good Reason” shall mean the occurrence of one or more of the following events
without your written consent: (A) there shall have been a material diminution of
your authority, duties or responsibilities as described in Section 1; (B) there
shall have been a greater than 10% involuntary reduction in your Annual Base
Salary (as defined below) in effect pursuant to Section 3.1; (C) the principal
executive offices of the Company shall be relocated to a location more than 50
miles from Basking Ridge, NJ or New York City, NY; or (D) the Company fails to
make material payments to you (or provide you equity grants) as required by this
Agreement.

(iv)
You shall be deemed to terminate employment for Good Reason only if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after the initial existence of the condition alleged to give rise
to Good Reason, (B) the Company fails to remedy the condition within 30 days of
such notice and (C) your termination is within six months following the initial
existence of the condition alleged to give rise to Good Reason.

3.
Compensation.

3.1
Annual Base Salary. During the Initial Term and any Renewal Term, the Company
shall pay you, for all services you perform hereunder, an annual base salary of
U.S. $1,100,000.00, or such higher amount as the Compensation Committee of the
Board (the “Compensation Committee”) may determine, payable in accordance with
the Company’s payroll schedule applicable to executive officers of the Company
(“Annual Base Salary”).

3.2
Bonus Compensation. During the Initial Term and any Renewal Term, you will be
eligible to receive annual bonus compensation, as determined by the Compensation
Committee, which bonus, if any, shall be paid in accordance with the incentive
or compensation plan or arrangement specified by the Compensation Committee.
Your target bonus for each fiscal year of the Company shall be 150% of the
Annual Base Salary (prorated for partial years of employment hereunder).

3.3
Transition Payment. No later than the first payroll date following the Effective
Date, you will be paid a one-time cash transition payment of U.S. $250,000.00.

3.4
Employee Benefits. During the Initial Term and any Renewal Term, you shall be
eligible to participate in and receive any benefits to which you are entitled
under the employee benefit plans that the Company provides for its employees
generally, as well as any employee benefit plans that the Company provides for
its executive officers generally.



2

--------------------------------------------------------------------------------





3.5
Expenses. During the Initial Term and any Renewal Term, the Company shall
reimburse you for all expenses incurred by you in the performance of your duties
and responsibilities under this Agreement, including entertainment and travel
expenses, in accordance with the policies and procedures established by the
Compensation Committee.

3.6
Equity Awards. During each fiscal year of the Company beginning with the fiscal
year in which the Effective Date occurs and at the same time as other executive
officers of the Company (or no later than the Effective Date for the fiscal year
in which the Effective Date occurs, provided that if you do not become Chief
Executive Officer and Chairman pursuant to this Agreement, the equity award for
such fiscal year shall be as specified in the Prior Agreement but the failure to
grant such award pursuant to the Prior Agreement on the date equity awards were
granted to other executive officers in 2017 shall not be deemed to have breached
the Prior Agreement) you shall be granted a number of equity or equity-based
awards of the Company with an aggregate target value of 300% of your Annual Base
Salary, and such equity or equity-based awards shall be comprised of the same
types of awards granted to other executive officers of the Company, with the
same terms and conditions as such awards.

3.7
Office Space and Administrative Support. The Company shall provide you with
office space and administrative support as reasonably necessary to perform your
duties as set forth in Section 1.

3.8
Life and Disability Insurance. During the Initial Term and any Renewal Term, the
Company shall obtain in your name (a) a life insurance policy providing for a
death benefit of U.S. $1,000,000.00 payable to any beneficiary or beneficiaries
named by you and (b) a disability insurance policy providing for monthly
payments to you of at least U.S. $12,800.00, which monthly amount will be
increased to the extent the available maximum monthly benefit under the group
disability insurance policy under which such insurance is provided is increased,
during the period of any disability until the earlier of your attaining age 65
or death; provided that the term “disability” in any such disability insurance
policy shall be defined in a manner consistent with the definition in Section
2(c)(ii). During the Initial Term and the Renewal Term, the Company shall pay
all premiums due on such policies.

3.9
Severance. (a) In the event that, during the Initial Term or any Renewal Term,
(1) your employment is terminated by the Company without Cause or (2) you
voluntarily terminate your employment for Good Reason, in addition to the
Accrued Obligations (as described in Section 3.9(b)), the Company shall pay you
an amount equal to two times the sum of (i) your then Annual Base Salary, (ii)
the average of the annual bonuses actually paid or payable to you with respect
to the three completed fiscal years (or, if fewer, the number of fiscal years in
which you were employed pursuant to this Agreement unless such termination
occurs in fiscal year 2018, in which case this subclause (ii) shall be
$1,650,000) preceding the date of your termination of employment (or such lesser
number of completed fiscal years) and (iii) the aggregate annual dollar amount
of the payments made or to be made to you or on your behalf for purposes of
providing you with the benefits set forth in Sections 3.4 and 3.8 above, less
all applicable withholding and other applicable taxes and deductions (“Severance
Amount”); provided that (x) you execute and deliver to the Company, and do not
revoke, a release of all claims against the Company substantially in the form
attached hereto as Exhibit A (“Release”) and (y) you have not materially
breached as of the date of such termination any provisions of this Agreement and
do not materially breach such provisions at any time during the Relevant Period
(as defined below). The Company’s obligation to make such payment shall be
cancelled upon the occurrence of any such material breach and, in the event such
payment has already been made, you shall repay to the Company such payment
within 30 days after demand therefore; provided, however, such repayment shall
not be required if the Company shall have materially breached this Agreement
prior to the time of your breach. The Severance Amount shall be paid in cash in
a single lump sum on the later of (1) the first day of the month following the
month in which such termination occurs and (2) the date the Revocation Period
(as defined in the Release) has expired. Notwithstanding anything in this
paragraph to the contrary, if a Release is not executed and delivered to the
Company within 60 days of such termination of employment (or if such Release is
revoked in accordance with its terms), the Severance Amount shall not be paid,
but the Accrued Obligations nevertheless shall be paid.

(b)
Upon the termination of your employment hereunder for any reason other than as
set forth in Section 3.9(a) above, during the Initial Term or any Renewal Term,
the Company shall have no further obligation to you other than: (1) to pay
Annual Base Salary through the effective date of termination (the “Effective
Termination Date”); (2) to pay any bonus (as described in Section 3.2) for any
fiscal year which has ended prior to the fiscal year in which the Effective
Termination Date occurs that has been earned but not yet paid as of the
Effective Termination Date; and (3) with respect to any benefits to which you
may be entitled pursuant to any insurance or other benefit plans or arrangements
of the Company, such benefits shall be payable in accordance with the terms of
such plans or arrangements (the items described in clauses (1), (2) and (3)
collectively, the “Accrued Obligations”). For purposes of this Section 3.9,
except as may be required under Section 6.10, payment under clause (1) shall be
made in cash in a single lump sum not later than 60 days following the Effective
Termination Date and payment under clause (2) shall be made in cash in a single



3

--------------------------------------------------------------------------------





lump sum not later than the fifteenth day of the third month following the end
of the fiscal year of the Company with respect to which the applicable bonus was
earned.
3.10
Change of Control Payments. (a) If at any time during the Initial Term and any
Renewal Term (i) there is a Change of Control (as defined below) and (ii) your
employment is terminated by the Company without Cause or you voluntarily
terminate your employment for Good Reason, in either case, within the greater of
two years following the Change of Control or the remainder of the Initial Term
or any Renewal Term, as applicable, then the Company shall pay you an amount
equal to three times the sum of (x) your then Annual Base Salary, (y) the
average of the annual bonuses actually paid or payable to you with respect to
the three completed fiscal years preceding the date of your termination of
employment (or, if fewer, the number of fiscal years in which you were employed
pursuant to this Agreement unless such termination occurs in fiscal year 2018,
in which case this subclause (y) shall be $1,650,000) and (z) the aggregate
annual dollar amount of the payments made or to be made by the Company for
purposes of providing you with the benefits set forth in Sections 3.4 and 3.8
above, less all applicable withholding and other applicable taxes and deductions
(“Change of Control Amount”). The Change of Control Amount shall be paid to you
in cash in a single lump sum within 30 days after the date your employment
terminates. In the event that it is determined that the aggregate amount of the
payments and benefits that could be considered “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(collectively, with the regulations and other guidance promulgated thereunder,
the “Code”; and such payments and benefits, the “Parachute Payments”) that, but
for this Section 3.10 would be payable to you under this Agreement or any other
plan, policy or arrangement of the Company, exceeds the greatest amount of
Parachute Payments that could be paid to you without giving rise to any
liability for any excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to you shall not
exceed the amount that produces the greatest after-tax benefit to you after
taking into account any Excise Tax to be payable by you. Any reduction in
Parachute Payments pursuant to the immediately preceding sentence shall be made
in the following order: (1) cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code, (2) welfare or
in-kind benefits, (3) equity compensation awards and (4) cash payments that do
constitute deferred compensation within the meaning of Section 409A of the Code,
in each case, such reductions shall be made in the manner that maximizes the
present value to you of all such payments. Subject to the Section 280G
limitation referred to above, to the extent that you are not fully vested in any
retirement benefits from any tax-qualified or non tax-qualified pension,
profit-sharing or other retirement plan or program maintained by the Company and
your employment terminates in the circumstances contemplated by this Section
3.10(a), the Company shall pay directly to you within 30 days after the date on
which your employment terminates the difference between the amounts that would
have been paid to you had you been fully vested on the date that your employment
terminates and the amounts actually paid or payable to you pursuant to such
plans or programs. The amounts payable to you under this Section 3.10(a) shall
be in lieu of any amounts payable to you under Section 3.9 above.

(b)    As used herein, “Change of Control” shall mean the occurrence of one or
more of the following events:
(i)
after the Effective Date hereof, any person, entity or “group” as identified in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “1934
Act”), other than you or any of your affiliates becomes a beneficial owner (as
such term is defined in Rule 13(d)(3) under the 1934 Act), directly or
indirectly, of securities of the Company representing 40% or more of the total
number of votes that may be cast for the election of directors of the Company;
or

(ii)
within two years after a merger, consolidation, liquidation or sale of assets
involving the Company, or a contested election of a Company director, or any
combination of the foregoing, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board; or

(iii)
within two years after a tender offer or exchange offer for voting securities of
the Company, the individuals who were directors of the Company immediately prior
thereto shall cease to constitute a majority of the Board.

4.    Non-Competition and Confidential Information.
4.1
Non-Competition. You agree that during the Initial Term and any Renewal Term and
for a period of two years (the “Relevant Period”) after the termination for any
reason of your employment, you shall not, directly or indirectly, (a) employ or
retain, or induce or cause any other person or entity to employ or retain, any
person who is, or who at any time in the twelve-month period prior to such time
had been, employed or retained by the Company or any of its subsidiaries or
affiliates; or (b) provide services, whether as principal or as agent, officer,
director, employee, consultant, shareholder, or otherwise, alone or in
association with any other person, corporation or other entity, to any Competing
Business (as defined below); provided, however, that you may provide services to
a Competing Business



4

--------------------------------------------------------------------------------





(other than Amazon.com, Inc. and its subsidiaries and affiliates and their
respective successors (collectively, “Amazon”)) that is engaged in one or more
businesses other than the Business Area (as defined below) but only to the
extent that you do not provide services, directly or indirectly, to the segment
of such Competing Business that is engaged in the Business Area. For purposes of
this Agreement, the term “Competing Business” shall mean (i) Amazon or (ii) any
person, corporation or other entity engaged in the Business Area. For purposes
of this Agreement, the term “Business Area” shall mean the sale, distribution or
attempted sale or distribution of books, textbooks, periodicals, newspapers,
digital or audio versions of any of the foregoing or e-reading devices and
related software, and which, for the avoidance of doubt, does not include
multi-channel distribution of video content via cable, satellite or internet.
Notwithstanding the foregoing, (i) the restrictions of this Section 4.1 shall
not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries, and (ii) your continuing to serve as a director of those
entities for which you are permitted to serve as a director pursuant to Section
1 shall not be deemed, in and of itself, a violation of this Section 4.1.
4.2
Ownership of Other Securities. Nothing in Section 4.1 shall be construed as
denying you the right to own securities of any corporation listed on a national
securities exchange or quoted in the NASDAQ System in an amount up to 5% of the
outstanding number of such securities.

4.3
Confidential Information. (a) You shall use best efforts and diligence both
during and after any employment with the Company, regardless of how, when or why
such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information (as defined below). You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company. For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company.
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that: (i) derives or creates economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures. You understand that
Confidential Information and/or Trade Secret Information may or may not be
labeled as such, and you shall treat all information that appears to be
Confidential Information and/or Trade Secret Information as confidential unless
otherwise informed or authorized by the Company. Nothing in this Agreement shall
be construed to mean that Company owns any intellectual property or ideas that
were conceived by you before you commenced employment with Company and which you
have previously disclosed to the Company. Subject to Section 4.3(b), nothing in
this Section 4.3(a) shall prevent you from complying with a valid legal
requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information.

(b)
You agree that both during and after any employment with the Company, regardless
of how, when or why such employment ends, if you are legally required (whether
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information or Trade Secret Information, you shall promptly notify
the Company of such request or requirement so that the Company may seek to avoid
or minimize the required disclosure and/or to obtain an appropriate protective
order or other appropriate relief to ensure that any information so disclosed is
maintained in confidence to the maximum extent possible by the agency or other
person receiving the disclosure, or, in the discretion of the Company to waive
compliance with the provisions of this Section 4.3. Thereafter, you shall use
reasonable efforts, in cooperation with the Company or otherwise, to avoid or
minimize the required disclosure and/or to obtain such protective order or other
relief. If, in the absence of a



5

--------------------------------------------------------------------------------





protective order or the receipt of a waiver hereunder, you are compelled to
disclose the Confidential Information or Trade Secret Information or else stand
liable for contempt or suffer other sanction, censure or penalty, you shall
disclose only so much of the Confidential Information or Trade Secret
Information to the party compelling disclosure as you believe in good faith on
the basis of advice of counsel is required by law, and you shall give the
Company prior notice of the Confidential Information or Trade Secret Information
you believe you are required to disclose. The Company shall reimburse any
reasonable legal fees and related expenses you incur in order to comply with
this Section 4.3(b).
4.4
Inventions. You shall promptly disclose and provide to the Company, any original
works of authorship, designs, formulas, processes, improvements, compositions of
matter, computer software programs, data, information or databases, methods,
procedures or other inventions, developments or improvements of any kind that
you conceive, originate, develop, improve, modify and/or create, solely or
jointly with others, during the period of your employment, or as a result of
such employment (collectively, “Inventions”), and whether or not any such
Inventions also may be included within “Confidential Information” or “Trade
Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets. You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable works. In
the event that any Invention is deemed not to be a “work for hire”, or in the
event that you should, by operation of law, be deemed to be entitled to retain
any rights, title or interest in and to any Invention, you hereby irrevocably
waive all rights, title and interest and assign to the Company, without any
further consideration and regardless of any use by the Company of any such
Inventions, all rights, title and interest, if any, in and to such Invention.
You agree that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after your employment
hereunder or otherwise.

4.5
Return of Information. You shall promptly deliver to the Company, upon the
termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.

4.6
Cooperation. You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, you shall provide
reasonable cooperation to the Company and its affiliates in connection with any
pending or future lawsuit, arbitration, or proceeding between the Company and/or
any affiliate and any third party, any pending or future regulatory or
governmental inquiry or investigation concerning the Company and/or any
affiliate and any other legal, internal or business matters of or concerning the
Company and/or any affiliate. Such cooperation shall include meeting with and
providing information the Company, any affiliate and/or their respective
attorneys, auditors or other representatives as reasonably requested by the
Company. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.6.

4.7
Non-Disparagement. During and after any employment with the Company, regardless
of how, when or why such employment ends, (a) you shall not make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make any oral or written
negative, disparaging or adverse statements or representations of or concerning
you; provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during the Initial
Term and any Renewal Term and in connection with your employment or (ii) you or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process). For
purposes of this Agreement, the term “Company Parties” shall mean the executive
officers and designated spokespersons of the Company.

4.8
Severability. If any of the restrictions in this Section 4 should for any reason
whatsoever be declared invalid, the validity or enforceability of the remainder
of this Agreement shall not be adversely affected thereby.

4.9
Equitable Relief. (a) You acknowledge that your services to the Company are of a
unique character that gives them a special value to the Company. You further
recognize that any violation of the restrictions in this Section 4 may give rise
to losses or damages for which the Company cannot be reasonably or adequately
compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company. Accordingly, you agree that, in



6

--------------------------------------------------------------------------------





addition to any other remedy that the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in this Section 4.
(b)
In addition, the Company recognizes that any violation of the restrictions in
Section 4.7(b) may give rise to losses or damages for which you cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to you. Accordingly, the Company
agrees that, in addition to any other remedy that you may have at law or in
equity, you shall be entitled to injunctive relief to restrain any violation by
the Company of the restrictions in Section 4.7(b).

4.10
Reasonableness. You acknowledge that the limitations and obligations contained
in this Section 4 are, individually and in the aggregate, reasonable and
properly required by the Company and that in the event that any such limitations
are found to be unreasonable and unenforceable, you shall submit to such
limitations and/or obligations in such form as the arbitrator shall determine.
You agree that you shall not challenge or contest the reasonableness, validity
or enforceability of any such limitations and obligations.

4.11
Governmental Agencies. Notwithstanding any provision of this Agreement to the
contrary, this Agreement is not intended to, and shall not, limit or restrict
you from: (a) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934, maintaining the confidentiality of a claim with a
government agency that is responsible for enforcing a law; (b) providing
Confidential Information (as defined in Section 4.3(a)) to the extent required
by law or legal process or permitted by Section 21F of the Securities Exchange
Act of 1934; or (iii) cooperating, participating or assisting in any government
or regulatory entity investigation or proceeding.

5.
Indemnification. You shall be indemnified by the Company, as an officer of the
Company and its affiliates, against all actions, suits, claims, legal
proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters. For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.

6.
Miscellaneous.

6.1
Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company with respect to the terms and conditions of your employment by
the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof, including the Prior Agreement.

6.2
Binding Effect; Benefits. This Agreement shall inure to the benefit of and shall
be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.

6.3
Amendments and Waivers. This Agreement may not be amended or modified except by
an instrument or instruments in writing signed by both parties to this
Agreement. Electronic communications, even if receipt is acknowledged, shall not
constitute an amendment or modification of this Agreement.

6.4
Assignment. Neither this Agreement nor any rights or obligations that either
party may have by reason of this Agreement shall be assignable by either party
without the prior written consent of the other party.

6.5
Notices. Any notice that may or must be given under this Agreement shall be in
writing and shall be personally delivered or sent by certified or registered
mail, postage prepaid, or reputable overnight courier, addressed to you at the
address set forth on the first page hereof, or to the Company at 120 Mountain
View Boulevard, Basking Ridge, NJ 07920 to the attention of the Vice President
for Human Resources for the Company (with a copy to the General Counsel for the
Company), or to such other address as you or the Company, as the case may be,
may designate in writing in accordance with the provisions of this section.

6.6
Section and Other Headings; Other. The section and other headings contained in
this Agreement are for reference purposes only and are not deemed to be a part
of this Agreement or to affect the meaning and interpretation of this Agreement.
For purposes of this Agreement, the term “including” shall mean “including,
without limitation.”

6.7
Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New Jersey applicable to agreements made and to be performed wholly
within the State of New Jersey, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New Jersey or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New Jersey. Except as provided in Section
6.9, exclusive jurisdiction for all disputes or claims arising under or in
connection with this Agreement, and any and all claims by or against you
relating to your employment with the Company, shall lie in any Federal or state
court located within Somerset County of New Jersey.



7

--------------------------------------------------------------------------------





6.8
Survival of Rights and Obligations. All rights and obligations arising hereunder
shall continue to have full force and effect after the termination of this
Agreement unless otherwise provided herein to the extent necessary to preserve
the intended benefits of such provisions. If any section of this Agreement is
determined to be void, voidable or unenforceable, it shall have no effect on the
remainder of this Agreement, which shall remain in full force and effect, and
the provisions so held invalid or unenforceable shall be deemed modified as to
give such provisions the maximum effect permitted by applicable law.

6.9
Arbitration. The parties agree that all disputes arising under or in connection
with this Agreement, and any and all claims by you relating to your employment
with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in Somerset County of
New Jersey. In any arbitration hereunder, the arbitrator shall have the power to
issue appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages. The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages. Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within Somerset County of New Jersey in
connection with or as supplement to an arbitration hereunder, including
regarding any claim under Section 4 of this Agreement. For purposes of any such
action or proceeding, the parties each hereby specifically submit to the
personal jurisdiction of any Federal or state court located within Somerset
County of New Jersey and further agree that service of process may be made
within or without the State of New Jersey by giving notice in the manner
provided in Section 6.5 of this Agreement.

6.10
Section 409A of the Code. It is intended that the provisions of this Agreement
comply with Section 409A of the Code, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code. If, at the time of
your separation from service (within the meaning of Section 409A of the Code),
(a) you shall be a specified employee (within the meaning of Section 409A of the
Code and using the identification methodology selected by the Company from time
to time) and (b) the Company shall make a good faith determination that an
amount payable under this Agreement or any other plan, policy, arrangement or
agreement of or with the Company (this Agreement and such other plans, policies,
arrangements and agreements, the “Company Plans”) constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Section 409A of the Code in order to avoid taxes or penalties under Section
409A of the Code, then the Company shall not pay any such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the earlier of the first day of the seventh month
following such separation from service or your death. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to or for your benefit under any Company Plan
may not be reduced by, or offset against, any amount owing by you to the
Company. Except as specifically permitted by Section 409A of the Code, the
benefits and reimbursements provided to you under this Agreement and any Company
Plan during any calendar year shall not affect the benefits and reimbursements
to be provided to you under the relevant section of this Agreement or Company
Plan in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit and shall
be provided in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto. Further, in the case of reimbursement payments, such payments
shall be made to you on or before the last day of the calendar year following
the calendar year in which the underlying fee, cost or expense is incurred.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of your participation in this Agreement under Section 409A
of the Code or any other Federal, state or local tax law. Your tax consequences
shall depend, in part, upon the application of relevant tax law, including
Section 409A of the Code, to the relevant facts and circumstances. You should
consult a competent and independent tax advisor regarding the tax consequences
of this Agreement.

6.11
Representations and Warranties. You hereby represent and warrant to the Company
that (a) your execution, delivery and performance of this Agreement do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which you are a party or by
which you are bound; (b) you are not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; (c) in the performance of any duties and
responsibilities on behalf of the Company, you shall not divulge or use in any



8

--------------------------------------------------------------------------------





way any trade secrets or confidential or proprietary information that are within
your possession or knowledge (if any), are owned by any other person or entity
and regardless of whether or not such trade secrets or confidential or
proprietary information are subject to any written agreement; and (d) upon the
execution and delivery of this Agreement, it shall be a valid and binding
obligation, enforceable in accordance with its terms. You hereby acknowledge and
represent that you fully understand the terms and conditions contained herein.
6.12
Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this Agreement.
Very truly yours,
BARNES & NOBLE EDUCATION, INC.
By: /s/ Michael C. Miller
Name: Michael C. Miller
Title:
Chief Legal Officer

Accepted and Agreed to:
MICHAEL P. HUSEBY
By:    /s/ Michael P. Huseby
Name:     Michael P. Huseby
Date: July 19, 2017
[Signature Page to Employment Agreement]






9

--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE AND WAIVER
1.
Michael P. Huseby (“Employee”) hereby acknowledges and agrees that Employee’s
employment with Barnes & Noble College Education, Inc. (the “Company”)
terminated on    , 20 (the “Termination Date”).

2.
Employee acknowledges and agrees that Employee’s executing this General Release
and Waiver (“Release”) is a condition precedent to the Company’s obligation to
pay (and the Employee’s right to retain) the payments and benefits set forth in
Section 3.9 of the employment letter agreement, dated as of July [.], 2017,
between Employee and the Company (such agreement referred to herein as the
“Employment Agreement” and such payments and benefits collectively referred to
herein as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.

3.
(a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b)
In consideration of Employee’s receipt and acceptance of the Separation Benefit
from the Company, and on behalf of the Company and each Releasee (as defined
below), Employee, on Employee’s behalf and on behalf of Employee’s heirs,
executors, administrators, successors and assigns (collectively, “Releasor”),
hereby irrevocably, unconditionally and generally releases the Company, its
current and former officers, directors, shareholders, trustees, parents,
members, managers, affiliates, subsidiaries, branches, divisions, benefit plans,
agents, attorneys, advisors, counselors and employees, and the current and
former officers, directors, shareholders, agents, attorneys, advisors,
counselors and employees of any such parent, affiliate, subsidiary, branch or
division of the Company and the heirs, executors, administrators, receivers,
successors and assigns of all of the foregoing (each, a “Releasee”), from or in
connection with, and hereby waives and/or settles, except as provided in Section
3(c), any and all actions, causes of action, suits, debts, dues, sums of money,
accounts, controversies, agreements, promises, damages, judgments, executions,
or any liability, claims or demands, known or unknown and of any nature
whatsoever, whether or not related to employment, and which Releasor ever had,
now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New Jersey and any State
in which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination and the New Jersey Wage and Hour Law, and all applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes, orders, laws, ordinances, regulations or the like; (iii) any waivable
rights and/or claims relating to wages and hours, including under state or local
labor or wage payment laws; (iv) any rights and/or claims to benefits that
Employee may have or become entitled to receive under any severance,
termination, change of control, bonus or similar policy, plan, program,
agreement or similar or related arrangements, including, without limitation, any
offer letter, letter agreement or employment agreement between Employee and the
Company; (v) any rights and/or claims that Employee may have to receive any
equity in the Company (whether restricted or unrestricted) in the future; and
(vi) and any rights and/or claims for attorneys’ fees. Employee agrees not to
challenge or contest the reasonableness, validity or enforceability of this
Release.



10

--------------------------------------------------------------------------------





(c)
Notwithstanding the foregoing, Employee does not release any Releasee from any
of the following rights and/or claims: (i) any rights and/or claims Employee may
have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement; (iii)
Employee’s right to file a charge with or participate in any investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.

4.
Nothing in or about this Release prohibits Employee from: (i) filing and, as
provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; or (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding.

5.
Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

6.
(a) Employee hereby represents and agrees that Employee shall keep confidential
and not disclose orally or in writing, to any person, except as may be required
by law, any and all information concerning the existence or terms of this
Release and the amount of any payments made hereunder. Employee further agrees
that, except as shall be required by law, Employee shall keep confidential and
not disclose orally or in writing, directly or indirectly, to any person (except
Employee’s immediate family, attorneys and accountant), any and all information
concerning any facts, claims or assertions relating or referring to any
experiences of Employee or treatment Employee received by or on behalf of any
Releasee through the date of this Release.

(b)
If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose.

7.
(a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.

(b)
Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.

8.
The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent



11

--------------------------------------------------------------------------------





necessary to preserve the intended benefits of such provisions. If any section
of this Release is determined to be void, voidable or unenforceable, it shall
have no effect on the remainder of this Release, which shall remain in full
force and effect, and the provisions so held invalid or unenforceable shall be
deemed modified as to give such provisions the maximum effect permitted by
applicable law. Without limitation to Section 3.9 of the Employment Agreement,
the Company shall be excused and released from any obligation to make payment of
the Separation Benefit, and Employee shall be obligated to return to the Company
the Separation Benefit, in the event that Employee is found to have (a) made a
material misstatement in any term, condition, covenant, representation or
acknowledgment in this Release, or (b) Employee is found to have committed or
commits a material breach of any term, condition or covenant in this Release.
9.
This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.

10.
With respect to any claims or disputes under or in connection with this Release
or any claims released under Section 3 of this Release, Employee and the Company
hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

11.
Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

12.
By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and (c)
Employee has been advised that Employee has 7 days following execution to revoke
this Release (“Revocation Period”). Notwithstanding anything to the contrary
contained herein or in the Employment Agreement, this Release shall not be
effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to                 , [Vice
President, Human Resources, Barnes & Noble Education, Inc.], 120 Mountain View
Boulevard, Basking Ridge, NJ 07920. Employee acknowledges that revocation of
this Release shall result in the Company’s not having an obligation to pay the
Separation Benefit.

Signature:                                Date:
[Name]






12